214 F.2d 113
BEECHERv.LEAVENWORTH STATE BANK et al.
No. 14167.
United States Court of Appeals, Ninth Circuit.
June 16, 1954.
Rehearing Denied July 15, 1954.

S. P. Beecher, in pro. per.
C. D. Randall, Randall & Danskin & Lundin, Henry R. Newton, John J. Ripple, Spokane, Wash., Fred M. Crollard, Sr., Wenatchee, Wash., for appellees.
Before DENMAN, Chief Judge, and ORR and POPE, Circuit Judges.
PER CURIAM.


1
Appellees move to dismiss this appeal on the ground that Beecher has failed to take the proper steps necessary to perfect it. The motion is well made. The attorney for the Bank states he never received a copy of Beecher's statement of points on appeal and there is no affidavit sworn before a notary or otherwise in the record of a service by mail upon the Bank.


2
The statement of points reveals that Beecher is relying upon the contention that there are moneys in the registry of the court which are available for the purposes of redeeming the property. This contention has been rejected by this court. Beecher v. Leavenworth State Bank, 9 Cir., 211 F.2d 158, certiorari denied, 347 U.S. 949, 74 S. Ct. 649, see also Beecher v. Leavenworth State Bank, 9 Cir., 209 F.2d 20, 22, certiorari denied, 347 U.S. 949, 74 S. Ct. 649.


3
The motion to dismiss is ordered granted.